MEMORANDUM OF DECISION.
On appeal from a divorce judgment entered by the Superior Court, Androscoggin County, Craig M. Carey asserts the court abused its discretion in its award of alimony, division of marital property and award of attorney’s fees. After careful review of the record, we hold the court properly exercised its discretion. See Skelton v. Skelton, 490 A.2d 1204, 1207 (Me.1985) (alimony); Hebert v. Hebert, 475 A.2d 422, 425 (Me.1984) (marital property); Most v. Most, All A.2d 250, 263 (Me.1984) (attorney’s fees).
The entry is: Judgment affirmed.
All concurring.